DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ remarks/amendments filed on May 8, 2020. Claim 8 has been canceled. Claims 1-7, 9-30 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/20; 12/3/20 were considered by the examiner. See attached PTO-form 1449.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-7, 9-30 rejected under 35 U.S.C. 103 as being unpatentable over Rozental (US Patent No. 10,359,937 B2) in view of Gutlapalli et al. (US Patent No. 8,682,859).
As per claim 1, Rozental discloses a method comprising:
executing a transaction on a first table, the first table comprising database data, the executing of the transaction comprising generating a second table corresponding to a new version of the first table, the second table being a separate table from the first table (col. 18, lines 60-67, col. 19, lines 33-39);
after the transaction is fully executed based at least in part on the second table being generated as the separate table Fig. 3, # 320, col. 19, ines 40-49); 
advancing a change tracking stream at least in part by entering, the advancing of the change tracking stream comprising advancing a stream offset and a retention boundary in the change tracking stream, the stream offset and the retention boundary being at different positions of the change tracking stream, the change tracking stream including a series of committed transactions (col. 21, lines 15-21); and 
executing a task on the second table corresponding to the new version of the first table in response to a trigger event, the trigger event comprising the advancing of the change tracking stream (Fig. 3, col. 13, lines 34-43; col. 22, lines 22-25).  
Rozental discloses “uncommitted data structure to track modifications may include an each for each page of multiple pages of the table (col. 8, lines 3-27). Rozental does not explicitly teach, but Gutlapalli teaches generating a change tracking entry, the change tracking entry comprising an indication of at least one modification made to the first table by the executing of the transaction; the generated change 
As per claim 2, Rozental further teaches wherein: executing the transaction on the first table comprises ingesting new data into the first table; and the method further comprises: storing the new data in a staging table; and transforming the new data in the staging table for storage in one or more target tables (Fig.3, # 320; col. 18, lines 31-40).  
As per claim 3, Rozental  further teaches wherein executing the transaction on the first table comprises one or more of inserting data into the first table, deleting data from the first table, updating data in the first table, and merging data in the first table (col. 18, lines 60-67).  
As per claim 4, Gutlapalli further teaches wherein the change tracking entry further comprises a transaction timestamp associated with the executing of the transaction, the change tracking stream being ordered chronologically according to transaction timestamps (col. 7, lines 45-55).  
As per claim 5, Gutlapalli wherein the indication of at least one modification made to the first table by the executing of the transaction indicates: any one or more micro-partitions that were added to the first table by the executing of the transaction; any one or more micro-partitions that were removed from the first table by the executing of the transaction; any one or more rows that were added to the first table by the executing of 
As per claim 6, Gutlapalli further teaches reading the change tracking stream to determine a delta for the first table between a first transaction timestamp and a second transaction timestamp (col. 7, lines 20-43).  
As per claim 7, Gutlapalli further teaches executing a query on the change tracking stream to determine a comprehensive change tracking summary between a first transaction timestamp and a second transaction timestamp, the comprehensive change tracking summary indicating all intermediate modifications that occurred on the first table between the first transaction timestamp and the second transaction timestamp (col 7, ines 56067, col. 8, lines 1-14).  
As per claim 9, Rozental wherein the trigger event further comprises a passing of a predefined time period (Fig. 3, col. 13, lines 34-43) .
As per claim 10, Rozental further teaches wherein the trigger event further comprises a threshold number of modifications having been made to the first table (col. 7, lines 10-21).  
As per claims 11 and 21, these independent claims recite several elements that are similar to the elements recited in claim 1, except in the context of a computer-readable medium, and a system, respectively. Therefore, they are rejected at least for the same reasons as claim 1.
As per claims 12-20, 22-30 have similar limitations as recited in claims 2-7, 9-10; therefore, they are rejected under the same subject matter.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        January 15, 2021